DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  In claim 14, line 10, “and.” should read “and”  
Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  In claim 21, line 19, “a second electrode” should read “the second electrode”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 recites the limitation "the first slope" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner is interpreting “the first slope” to be “a first slope”, wherein the first portion of the first electrode comprises a sidewall having a first slope.
Claim 23 recites the limitation "the second slope" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacob et al. (2019/0259808).
Re claim 1, Jacob teaches a spin orbit torque (SOT) device (Figs. 1A-2), comprising:												a first electrode (32) comprising a spin orbit torque material [20];				a magnetic tunnel junction (MTJ) (34, Fig. 1I) on the first electrode (32), the MTJ (34) having a width (annotated Fig. 1J, shown below) and a height (annotated Fig. 1J, shown below) from the first electrode (32), wherein a first portion (annotated Fig. 1J, shown below) of the first electrode (32) extends beyond a sidewall (annotated Fig. 1J, shown below) of the MTJ (34) by a first length (annotated Fig. 1J, shown below) that is .

    PNG
    media_image1.png
    627
    323
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (2019/0259808) in view of Tien et al. (2019/0165256).
Re claim 2, Jacob teaches the SOT device of claim 1.
Jacob does not explicitly teach wherein the first portion of the first electrode comprises a sidewall having a first slope relative to a lowermost surface of the first electrode, wherein the second portion of the first electrode comprises a sidewall having a second slope relative to the lowermost surface of the first electrode, wherein the first slope and the second slope are different from a third slope of the sidewall of the MTJ relative to the lowermost surface of the first electrode.
Tien teaches a method of forming an MTJ device (Figs. 1-3H) wherein an etch operation (335) is performed for etching bottom electrode (331), MTJ layer (332) and top electrode layer (333), the etch operation (335) is an ion beam etching (IBE) with etch gases of He, Ne, Ar, Kr or Xe, with etch angle of 0 to 70 degrees (Figs. 3D-E, [31]).	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Jacob as taught by Tien since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.						Re claim 3, Jacob in view of Tien teaches the SOT device of claim 2, wherein 
Re claim 4, Jacob in view of Tien teaches the SOT device of claim 2, wherein the second slope is between 100 degrees and 135 degrees ([31], “etch angle of 0 to 70 degrees”, Tien).											Re claim 5, Jacob in view of Tien teaches the SOT device of claim 2, where the first slope is between 45 degrees and 80 degrees and the second slope is between 100 degrees and 135 degrees ([31], “etch angle of 0 to 70 degrees”, Tien).		
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (2019/0259808) in view of the following reasons.
Re claim 7, Jacob teaches the SOT device of claim 1. 				Jacob does not explicitly teach wherein the first portion of the first electrode extends beyond the sidewall of the MTJ by an amount between 15% and 100% of the height of the MTJ.
However, Applicant has not shown wherein the first portion of the first electrode extends beyond the sidewall of the MTJ by an amount between 15% and 100% of the height of the MTJ has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art. 													Therefore, it would have been obvious to adjust the first portion of the first electrode so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are 
Re claim 8, Jacob teaches the SOT device of claim.
Jacob does not explicitly teach wherein the first portion of the first electrode extends beyond the sidewall of the MTJ by an amount substantially equal to the height of the MTJ.												However, Applicant has not shown wherein the first portion of the first electrode extends beyond the sidewall of the MTJ by an amount substantially equal to the height of the MTJ has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art. 		Therefore, it would have been obvious to adjust the first portion of the first electrode so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re claim 9, Jacob teaches the SOT device of claim 1.					Jacob further teaches thickness of the spin orbit torque coupling layer (32, “first electrode layer”) is sufficient to prevent electrical shorting between the MRAM structure and overlying bit line of a cell [20]. 
Jacob does not explicitly teach wherein the first electrode has a length between 100nm and 200nm and a thickness between 5m and 20nm.
However, Applicant has not shown wherein the first electrode has a length between 100nm and 200nm and a thickness between 5m and 20nm has a specific,  criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art. 					Therefore, it would have been obvious to adjust the length and the thickness of the first electrode so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.						Re claim 10, Jacob teaches the SOT device of claim 1.				Jacob does not explicitly teach wherein the MTJ has a height between 20m and 100nm.
However, Applicant has not shown wherein the MTJ has a height between 20m and 100nm has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art.		Therefore, it would have been obvious to adjust the MTJ height so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re claim 11, Jacob teaches the SOT device of claim 1, wherein the SOT further comprises a conductive interconnect (58, Fig. 2) in contact with the first electrode (32), wherein the conductive interconnect (58) has a sidewall (sidewall of 58) that is laterally spaced apart from the sidewall of the MTJ (Fig. 2) 

However, Applicant has not shown wherein the conductive interconnect has a sidewall that is laterally spaced apart from the sidewall of the MTJ by an amount less than the first length has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art.											Therefore, it would have been obvious to adjust the lateral spacing of the conductive interconnect sidewall from the sidewall of the MTJ so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.										Re claim 12, Jacob teaches the SOT device of claim 11, wherein the conductive interconnect (58, Fig. 2) is in contact with the first portion (Fig. 2) of the first electrode (32).
Re claim 13, Jacob teaches the SOT device of claim 11, wherein the conductive interconnect (58) has a second portion (60) that is in contact with the second portion (portion under MTJ) of the first electrode (32).
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (2019/0259808) in view of Tien et al. (2019/0165256).
Re claim 14, Jacob teaches a method of fabricating a spin orbit torque (SOT) device (Figs. 1A-2), the method comprising:								depositing a first electrode layer (32), comprising a spin orbit torque material [20]; 	forming a material layer stack (34) for a magnetic tunnel junction (MTJ) memory device (10) on the spin orbit torque material (Figs. 1G), the forming comprising: 											depositing a free ferromagnetic layer (36, [21]); 						depositing a tunnel barrier layer (38, [21]) on the free magnetic layer (36); 			depositing a fixed magnetic layer (40, [21]) on the tunnel barrier layer (38); and 		depositing a second electrode layer (44) on the fixed magnetic layer (40); 			etching the material layer stack to form a magnetic tunnel junction (MTJ) device [22] having a height (annotated Fig. 1J, shown below); and					Jacob does not explicitly teach performing an asymmetrical etch of the first electrode layer with an angled ion beam etching process, wherein the etch is masked by the MTJ device, and wherein the etching forms a first electrode having a first portion beyond a sidewall of the MTJ device and a second portion that is under the MTJ device.
Tien teaches a method of forming an MTJ device (Figs. 1-3H) wherein an etch operation (335) is performed for etching bottom electrode (331), MTJ layer (332) and top electrode layer (333), the etch operation (335) is an ion beam etching (IBE) with etch gases of He, Ne, Ar, Kr or Xe, with etch angle of 0 to 70 degrees (Figs. 3D-E, [31]). 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Jacob as taught by Tien since all claimed elements were known in the prior art and one skilled in the art could have 
Re claim 15, Jacob in of Tien teaches the method of claim 14, wherein the ion beam etching process comprises directing an ion beam toward the first electrode layer and the MTJ device, at angle less than 90 degrees relative to a plane of the first electrode layer ([31], “etch angle of 0 to 70 degrees”, Tien).
Re claim 16, Jacob in of Tien teaches the method of claim 15, wherein the angle is between 45 and 80 degrees ([31], “etch angle of 0 to 70 degrees”, Tien).			Re claim 17, Jacob in of Tien teaches the method of claim 15, wherein an uppermost surface of the first portion (annotated Fig. 1J, shown below) of the first electrode is formed to have a shape that substantially matches a shape of an uppermost surface of the MTJ (Fig. 1J, Jacob).
Re claim 18, Jacob in of Tien teaches the method of claim 14, wherein etching the material layer stack to form a MTJ device comprises etching the material stack with an etch process having different anisotropy than the ion beam etching process and terminating the etching of the material layer stack before the spin obit torque material is completely removed (Figs. 3D-E, [31]).
Re claim 19, Jacob in of Tien teaches the method of claim 14, wherein etching the material layer stack to form a MTJ device comprises forming an etch residue (336, Fig. 3E, Tien) on sidewall of the MTJ device (332, Tien).
Re claim 20, Jacob in of Tien teaches the method of claim 15, wherein the ion beam etching process comprises removing a portion of the etch residue exposed to the .

    PNG
    media_image2.png
    627
    323
    media_image2.png
    Greyscale

Claims 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (2019/0259808) in view of Tien et al. (2019/0165256).
Re claim 21, Jacob teaches an apparatus (Figs. 1A-Fig. 2) comprising:			a transistor (T1) above a substrate [14, 19, 22], the transistor (T1) comprising: 		a drain contact coupled to a drain [28]; 								a spin orbit torque (SOT) device (10) coupled with the drain contact [28], the SOT device (10) comprising:											a first electrode (32) comprising a spin orbit torque material [20];				a magnetic tunnel junction (MTJ) (34, Fig. 1I) on the first electrode (32), the MTJ (34) having a width (annotated Fig. 1J, shown below) and a height (annotated Fig. 1J, shown below) from the first electrode (32), wherein a first portion (annotated Fig. 1J, shown below) of the first electrode (32) extends beyond a sidewall (annotated Fig. 1J, 
Jacob does not explicitly teach a source contact coupled to a source; a gate contact coupled to a gate.	
Tien teaches a method of forming an MTJ device (Figs. 1-3H) having a source contact (244) coupled [22] to a source (224) and a gate contact (244) coupled [22] to a gate (214).	
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Jacob as taught by Tien since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 22, Jacob in view of Tien teaches the SOT device of claim 21. 
Jacob does not explicitly teach wherein the first portion of the first electrode comprises a sidewall having a first slope, wherein the second portion of the first electrode comprises a sidewall having a second slope, wherein the first slope and the second slope are different from a third slope of the sidewall of the MTJ.
Tien teaches a method of forming an MTJ device (Figs. 1-3H) wherein an etch operation (335) is performed for etching bottom electrode (331), MTJ layer (332) and top electrode layer (333), the etch operation (335) is an ion beam etching (IBE) with etch gases of He, Ne, Ar, Kr or Xe, with etch angle of 0 to 70 degrees (Figs. 3D-E, [31]).	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Jacob as taught by Tien since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 23, Jacob in view of Tien teaches the SOT device of claim 21, where the first slope is between 45 degrees and 80 degrees and the second slope is between 100 degrees and 135 degrees ([31], “etch angle of 0 to 70 degrees”, Tien).
Re claim 25, Jacob in view of Tien teaches the SOT device of claim 21.			Jacob in view of Tien does not explicitly teach wherein the first portion of the first electrode extends beyond the sidewall of the MTJ by an amount between 15% and 100% of the height of the MTJ.									However, Applicant has not shown wherein the first portion of the first electrode  has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art. 													Therefore, it would have been obvious to adjust the first portion of the first electrode so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

    PNG
    media_image2.png
    627
    323
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 6 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.							Re claim 6, Jacob in view of Tien teaches the SOT device of claim 2, 	
Re claim 24, Jacob in view of Tien teaches the SOT device of claim 22, 			yet remains explicitly silent to wherein the sidewall of the first portion of the first electrode and the sidewall of the second portion of the first electrode are substantially parallel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                               



/Karen Kusumakar/Primary Examiner, Art Unit 2897